DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-20 of U.S. Application No. 16/437423 filed on 06/11/2019 have been examined. 

Office Action is in response to the Applicant's amendments and remarks filed05/14/2021. Claims 1, 19 and 20 have been amended. Clam 6 was canceled. Claims 1-5 and 7-20 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 112 (f): Applicant’s arguments claims 1-19 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 112 (f) to claims 1-19 have been withdrawn.
In regards to rejection under 35 U.S.C. § 102: Applicant’s amendments with respect to claims 1-20 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 102 to claims 1-20 have been withdrawn.


Allowable Subject Matter
Claims 1-5 and 6-20 are allowed over the prior art of record.

Newly amended claims indicate "the control module triggers the estimation unit to begin to estimate when judging that the type of the boundary signal output outputted by the boundary sensor is changed." Amended independent claim 20 requires "triggering the estimating when judging the type of boundary signal output outputted is changed." 
The claimed device allows for a predetermined estimation period to judge that the signal output is consistent. In this way, misjudgment of position changes of the boundary sensor judged by the control module due to bounce of the boundary signal output caused by any interference signal, e.g., a temporary change of the boundary signal output, is effectively prevented, such that the working stability of the autonomous moving device is ensured. In regards to independent claims 1, 19, and 20, the Examiner points to the disclosure of paragraphs 48, 60, and 61 of Yamamura related to a threshold valve comparison to the outside of the operating areas 70 so as to control the vehicle 10 to merely cross the turn-back portion 72a instead of considering it as outside the operating area. The immediate judging of the position relation of the boundary sensor relative to the boundary wire when the signal output is changed of Yamamura, however, does not disclose or suggest the estimation unit being configured to estimate whether the type of the boundary signal output is stable or not, and then judge position relation of the boundary sensor relative to the boundary wire based on the stable boundary signal output. Patent Application No. 16/437,423Further, the Yamamura reference fails to disclose the control module triggers the estimation unit to begin to estimate when judging that the type of the boundary signal output outputted by the boundary sensor is changed as claimed
 	The prior art fails to explicitly teach a An autonomous moving device, moving and working in a working region limited by a boundary wire, comprising: at least one boundary sensor, configured to detect boundary signal and output boundary signal output; a control module, electrically connected to the boundary sensor, configured to judge type of the boundary signal output outputted by the boundary sensor; and wherein said control module comprises an estimation unit, configured to estimate whether the type of the boundary signal output outputted by the boundary sensor in a predetermined estimation period is consistent or not, and if consistent, the control module judges that the boundary signal output is stable; and wherein the control module triggers the estimation unit to begin to estimate when judging that the type of the boundary signal output outputted by the boundary sensor is changed; said control module judges position relation of the boundary sensor relative to the boundary wire based on the type of the stable boundary signal output.
Claims 2-18 depend from claim 1, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668